Citation Nr: 1416558	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for left third sternal costal joint inflammation.  

2.  Entitlement to an increased rating for lumbosacral strain, currently rated 40 percent disabling.  

3.  Entitlement to an increased rating for migraine headaches, currently rated 10 percent disabling.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus with bilateral ankle pain.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 1998.  

The issue of entitlement to service connection for left third sternal costal joint inflammation came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was reopened and remanded by the Board in February 2010 and remanded, again, in September 2013.  

In the February 2014 brief from the Veteran's representative, the issue of entitlement to service connection for GERD was raised.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The medical evidence does not indicate that the Veteran has a current disability related to his complaints of left third sternal costal joint inflammation.


CONCLUSION OF LAW

The criteria for an award of service connection for left third sternal costal joint inflammation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

In January 2006 and September 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in November 2013, which is fully adequate to decide the claim.  In this regard, the Board notes that the examiner indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the evidence shows that the Veteran had some tenderness to palpation of the left side of his chest, diagnosed as left third sternal costal joint inflammation, on two occasions in service in early 1998.  When examined by VA in October 1998, the Veteran denied any residual problems and no pertinent abnormalities were noted on examination.  Subsequent VA medical records from 1998 to July 2009 do not show any complaints, treatment, abnormalities, or diagnosis for any sternal costal joint problems.  While the Veteran did report some "chest tightness" and back pain in July 2008, there were no objective findings of any sternal costal joint abnormalities.  The Veteran presented himself to a VA emergency room in July 2009, complaining of chest pain for the previous 24 hours.  Subsequent clinical and diagnostic studies on admission revealed some cardiovascular abnormalities, including hypertension and sinus bradycardia on EKG, and chest pain on palpation and with extension of his arm backward.  A comprehensive cardiac work-up failed to identify any specific cardiovascular etiology for the Veteran's complaints.  Furthermore, the records showed that his chest pains had resolved when he was discharged the following day.  The diagnoses included atypical chest pains and hypertension.  

The Veteran has testified before the Board that he has had chronic musculoskeletal chest pain ever since service.  

In order to determine whether the Veteran has a condition of left third sternal costal joint inflammation that is related to his military service, the Veteran was afforded a VA examination dated in November 2013.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The Veteran reported episodic chest and back pain with movement.  Examination was negative for reproducible tenderness in the chest area.  A chest x-ray showed no acute cardiopulmonary disease.  After examination, the Veteran was diagnosed with costrochondritis in service, resolved (claimed as chest pain, sternal costal area).  The examiner stated that, after carefully reviewing the Veteran's electronic claims files, medical records, and his personal statements, the Veteran's musculoskeletal chest pain in the sternal costal area, diagnosed as costochondritis, that resolved with conservative treatment, occurred in service in 1998.  The examiner, however, found that this was not related to lumbar strain that occurred simultaneously.  The examiner stated that, while costochondritis is a transient reproducible pain involving the muscles in the upper costal cartilages, lumbar strain is a transient inflammatory condition involving the muscles and ligaments (soft tissues) of the spinal region.  The one is not the cause of or related to the other.  The examiner indicated that the atypical chest pain diagnosed in 2009, eleven years after service was likewise not related to the costochondritis in service.  In support of this opinion, the examiner extensively reviewed the medical evidence in the report, dating from the Veteran enlistment examination in 1996 through 2013.  

Based on the foregoing, the Board finds that service connection for left third sternal costal joint inflammation is not warranted in this case.  The medical records do not indicate a diagnosed condition related to this claim during the appeal period in this case.  In addition, the November 2013 VA examiner found that the Veteran's diagnosed left third sternal costal joint inflammation in service had resolved and was not related to later complaints of lumbar pain and atypical chest pain.  In this regard, the Board notes that the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the November 2013 VA examiner reviewed the Veteran claims file and was apprised of the Veteran's medical history.  After examination and review, including a review of the Veteran testimony and statements in connection with the claim, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his complaints of pain in the chest and sternum are related to his diagnosed left third sternal costal joint inflammation in service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether left third sternal costal joint inflammation currently exists and is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as left third sternal costal joint inflammation is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

The Board acknowledges the Veteran's representative's contentions that his chest pain could be due to GERD.  At this juncture, however, service connection is not in effect for GERD; thus, a secondary service connection claim is not for consideration.  A claim of service connection for GERD has been referred in the Introduction portion of this decision.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for left third sternal costal joint inflammation.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left third sternal costal joint inflammation is denied.


REMAND

In a June 2013 rating decision, the RO denied the Veteran's claims of entitlement to increased ratings for lumbosacral strain and migraine headaches, and denied his application to reopen claims of entitlement to service connection for hypertension, pes planus with bilateral ankle pain, a left knee condition, a stomach condition, and a psychiatric disorder, to include PTSD.  In multiple submissions from the Veteran, he appears to have expressed disagreement with the findings in the June 2013 rating decision.  See September 2013 and October 2013 correspondence from Veteran.  These issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case regarding the issues of entitlement to increased ratings for lumbosacral strain and migraine headaches, and the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension, pes planus with bilateral ankle pain, a left knee condition, a stomach condition, and a psychiatric disorder, to include PTSD.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


